Citation Nr: 1723953	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  09-23 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left knee gouty arthritis (also claimed as arthralgia).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a chronic kidney disability.

5.  Entitlement to an effective date prior to October 18, 2001 for service connection for schizoaffective disorder, depressed type.

6.  Entitlement to a higher initial rating for schizoaffective disorder, depressed type, rated as 30 percent disabling from October 18, 2001 to March 1, 2012 and 100 percent disabling thereafter.

7.  Entitlement to an effective date prior to March 2, 2012 for Dependents' Educational Assistance (DEA).
REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, October 2012, and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The May 2008 rating decision, in pertinent part, denied entitlement to service connection for bilateral hearing loss and left knee gouty arthritis (also claimed as arthralgia).  The Board will refer to the claimed disability as left knee gouty arthritis throughout this decision, as the term arthralgia is simply used reference the symptom of joint pain.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 150 (32d ed. 2012)

The October 2012 rating decision, in pertinent part, granted service connection for schizoaffective disorder, depressed type [hereinafter schizoaffective disorder], with a 30 percent rating effective from October 18, 2001 to March 1, 2012 and 100 percent rating effective thereafter.  The October 2012 rating decision also granted entitlement to DEA, effective March 2, 2012.  The Veteran appealed the initial rating assigned for schizoaffective disorder, as well as the effective dates of service connection for schizoaffective disorder and entitlement to DEA.

The March 2016 rating decision, in pertinent part, denied service connection for hypertension and a chronic kidney disability.  In November 2016, the Veteran filed a timely notice of disagreement regarding the March 2016 rating decision, but he has not been issued a statement of the case.  Although the issues addressed by the March 2016 rating decision are now in appellate status, the Board is required to remand the issues for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes the Veteran's representative has submitted several requests for the curricula vitae of the March 2012 VA psychiatric examiner and the April 2014 VA audiological examiner pursuant to the decision of the Court of Appeals for Veterans Claim (Court) in Nohr v. McDonald, 27 Vet. App. 124 (2014).  The Board denies this request.

The Veteran's representative has not established any basis for challenging the credentials of the March 2012 VA psychiatric examiner, which the Court deemed necessary in Nohr.  See also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010) ("[A]ny challenge 'to the expertise of a VA expert' must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.").  As a psychologist, the specialist would be considered qualified to provide an opinion as to a psychiatric disability and the Veteran's representative has presented no cogent argument for why this specialist's qualifications would be inadequate in this case.  Moreover, the Board finds that no prejudice results to the Veteran in relying on this opinion in this instance because the opinion led to the assignment of the 100 percent schedular rating for schizoaffective disorder that is currently in effect.  Further, as discussed below, the Board finds a 100 percent schedular rating for schizoaffective disorder is warranted from the effective date of service connection for the disability.  Thus, the opinion results in a grant of the full benefit being sought in this case with respect to the psychiatric disability.  

With respect to the request for the curriculum vitae of the April 2014 VA audiological examiner, the Board deems the April 2014 nexus opinion regarding the Veteran's service connection claim for bilateral hearing loss inadequate and of no probative value.  As such, a new examination is necessary, and the qualifications of the April 2014 have no bearing on the Board's determination in this matter as the examiner's report has no probative value.  Thus, the request for the curricula vitae of the March 2012 VA psychiatric examiner and the April 2014 VA audiological examiner is denied, as this would unnecessarily delay the adjudication of the Veteran's claims without any cognizable benefit to the Veteran.  Finally, the Board notes that the curricula vitae of a VA examiner is not a document that is in the possession on the Board in the normal course of adjudication of appeals.

The issues of service connection for bilateral hearing loss, hypertension, and a chronic kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an informal service connection claim for a psychiatric disability on October 18, 2001, and the evidence does not establish the Veteran sought service connection for a psychiatric disability prior to that date.

2.  Since October 18, 2001, the Veteran's service-connected schizoaffective disorder has resulted in total occupational and social impairment.

3.  The Veteran was discharged from active service under conditions other than dishonorable and has had a permanent and total service-connected disability since October 18, 2001.

4.  The Veteran's left knee gouty arthritis did not manifest within one year of his separation from service and is not otherwise the result of a disease or injury in service.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 18, 2001 for service connection for schizoaffective disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §3.400 (2016).

2.  The criteria for a 100 percent schedular rating for schizoaffective disorder have been met since October 18, 2001.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Codes 9211 (2016).

3.  The criteria for entitlement to DEA benefits have been met since October 18, 2001.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. § 21.3041 (2016).

4.  The criteria for service connection for left knee gouty arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

This decision grants a 100 percent schedular rating for schizoaffective disorder and entitlement to DEA benefits, effective October 18, 2001.  The issues of service connection for bilateral hearing loss, hypertension, and a chronic kidney disability are being remanded to the AOJ for further development.  Thus, the following analysis of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the denial of an earlier effective date of service connection for schizoaffective disorder and the denial of service connection for left knee gouty arthritis.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in letters sent to the Veteran in March 2004 and December 2006.  No additional notice is necessary.

VA has also satisfied the duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

The outcome in the appeal of the effective date of service connection for schizoaffective disorder turns on the date the Veteran filed his claim.  A medical opinion or examination is not required to determine when the claim was filed.  The Veteran has not identified any additional evidence that could show an earlier date for his claim beyond the evidence already of record.  Thus, further assistance would not likely aid the Veteran in prevailing in his appeal of the effective date of service connection for schizoaffective disorder.

With regard to the Veteran's service connection claim for left knee gouty arthritis, all pertinent, identified medical records have been obtained and considered regarding this claim.  The AOJ obtained the Veteran's service treatment and personnel records, as well as his VA treatment records.  The Veteran has not identified any potentially outstanding private treatment records relevant to the issue on appeal.  An examination is not necessary regarding the Veteran's service connection claim for left knee gouty arthritis, as there is no evidence that indicates the condition is the result of disease or injury in service, other than his lay assertion and those of his representative, which are insufficient to trigger VA's duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

As there is no indication that any additional notice or assistance could aid in substantiating these claims, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Effective Date of Service Connection for Schizoaffective Disorder

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Prior to March 24, 2015, VA defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (eliminating the informal claims).  An informal claim was defined as "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a).  Thus, the essential elements for a claim, whether formal or informal, were "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing" for the relevant time period for this appeal.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Here, the record clearly establishes the Veteran first filed an informal service connection claim for a psychiatric disability, initially claimed as schizophrenia, on October 18, 2001.  Statements submitted by the Veteran's representative concede this was the initial date of claim.  This claim was filed more than a year after his separation from active service in December 1973.  See 38 U.S.C.A. § 5110(b)(1) (indicating the effective date of service connection will be the day following the release from active service if the claimed is received within one year from the discharge or release from active service).  Thus, the proper date of service connection for schizoaffective disorder, depressed type, is the date VA received the claim, October 18, 2001.

The Veteran's representative has argued an effective date of September 24, 2001 for service connection for schizoaffective disorder is warranted, as this is the day the Veteran first sought VA treatment for psychiatric issues.  Congress has not established a provision for an effective date of service connection on this basis and has clearly indicated the effective date of service connection will be the date of the claim unless the claim is received within one year of discharge or release from active service.  See 38 U.S.C.A. § 5110.  While cognizant of the Veteran's assertion, VA cannot pay a benefit that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Thus, the law is dispositive, and the request for an earlier effective date must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

III.  Initial Rating Schizoaffective Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's service-connected schizoaffective disorder is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. §4.130, Diagnostic Code 9211.  A staged initial rating is currently assigned for the disability, as it is rated as 30 percent disabling prior to March 1, 2012 and 100 percent disabling thereafter.  See Fenderson, 12 Vet. App. at 125-26.

Under the General Rating Formula for Mental Disorders, a 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board finds a 100 percent schedular rating is warranted for schizoaffective disorder from the effective date of service connection, October 18, 2001.  The record establishes the Veteran's schizoaffective disorder has been manifest by symptomatology that has resulted in a breakdown in social relationships and a complete inability to function in an occupational environment since that date.  Further, the some of the symptoms producing this impairment are specifically noted in the 100 percent rating criteria.

In November 2001, the Veteran was hospitalized at the VA Medical Center in Tuskegee, Alabama, due to his service-connected psychiatric disability.  At intake, he was assessed to have a 40 GAF score, which represents some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  The Veteran reported that he had been hearing voices telling him to do "evil things, hurt somebody."  The treatment team contacted the Veteran's mother and sister who reported the Veteran had been behaving differently, specifically that he had become more withdrawn, had crying spells, and wandered the streets looking lost.  Treatment records show other family members had stopped associating with the Veteran due to this unusual behavior.

VA treatment records reveal the Veteran was initially examined at the Central Alabama Veterans Health Care System (CAVHCS) Mental Hygiene Clinic in September 2001 after being referred by a nurse practitioner with VA Employee Health Services.  The record establishes the Veteran was exhibiting "bizarre" behavior while performing his duties as a driver for the CAVHCS.  In one instance, the Veteran drove his assigned van to the local downtown area and left the van abandoned running in the middle of the street.  When the Veteran was located and questioned by police, he explained that he could not remember the chain of events that led him to abandon the vehicle in the middle of the street.  In another instance, a co-worker found the Veteran in a closet at work with several high voltage electrical wires.  The Veteran reported not being able to remember how he ended up in the closet and being unable to recall how long he had been there.  Counseling notes from the period of outpatient treatment from September 2001 until the Veteran's hospitalization in November 2001 reveal that he felt he was being singled out by his supervisor at the CAVHCS, and that he had developed paranoid delusions regarding this belief that were affecting all aspects of his life.  The Veteran admitted that he was having dreams and experiencing auditory hallucinations regarding harming his supervisor.

After being discharged from the initial psychiatric hospitalization, the Veteran was reassigned to another VA facility within the CAVHCS to avoid potential confrontations with his supervisor, but he was not allowed to continue in his role as a driver because of safety concerns.  The reassignment resulted in additional stress, depression, and anxiety.  Treatment records show the Veteran continued to experience persistent auditory hallucinations even with compliance with his prescribed medication regimen.  Shortly after the reassignment, the Veteran was referred for a "fitness for duty evaluation" by VA Employee Health Services after his multiple safety concerns were noted with respect to his continued employment.  The Veteran was eventually forced to medically retire due to his psychiatric disability.  The record establishes he never returned to an appropriate level of occupational functioning following the November 2001 hospitalization.

In March 2012, a VA examiner interviewed the Veteran and reviewed the claims file, to include the Veteran's complete treatment history.  The March 2012 VA examiner determined the Veteran was experiencing total occupational and social impairment due to his schizoaffective disorder.  The March 2012 VA examiner noted the disability had most likely been present since the Veteran's period of active service, but explained something in approximately September 2001 triggered an exacerbation in the Veteran's symptomology, most notably paranoia and auditory hallucinations, resulting in a breakdown of his ability to function in occupational and social environments.  The findings during the March 2012 VA examination were confirmed in a follow-up examination in December 2015.  The Board notes the Veteran was previously examined in September 2003.  While the September 2003 examination report primarily focused on a lack of nexus to service for the Veteran's psychiatric disability, the September 2003 VA examiner noted symptoms and functional impairment that is consistent with the later examinations, but he did not provide an opinion explicitly addressing the specific criteria outlined in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.2 (indicating VA adjudicators are charged with reconciling the various reports into a consistent picture that accurately reflects the elements of disability).  Since the date of claim, the Veteran has experienced persistent auditory hallucinations, which at times instructed him to harm others; exhibited grossly inappropriate behavior, such as abandoning his vehicle in the middle of downtown area running in the middle of the street without recollection of how this event took place; presented the potential of harming others, most notably his supervisor, to the extent that he had to reassigned to another VA facility for continued employment; and shown brief periods of disorientation to time or place, such as when he was discovered in electrical closet at work without recollection of how he arrived in the closet or how long he had been there.  These behaviors also affected the Veteran's social relationships to the extent that he became socially withdrawn and many family members stopped associating with him completely.

In sum, the record establishes the Veteran's schizoaffective disorder has been manifest by occupational and social impairment that more nearly approximates the 100 percent rating criteria under the General Rating Formula for Mental Disorders since October 18, 2001.  See 38 C.F.R. §4.130, Diagnostic Code 9211.  The Board acknowledges the Veteran was technically employed by the CAVHCS for approximately two years during this period.  Nevertheless, the record establishes he was experiencing total occupational impairment during this period despite his continued employment, as evidenced by his referral to the CAVHCS Mental Hygiene Clinic in September 2001; his psychiatric hospitalization in November 2001; his well-documented auditory hallucinations instructing him to harm his supervisor; his reassignment to another CAVHCS due to avoid potential confrontations with his supervisors; and the eventually finding that he was no longer fit for duty due to safety concerns related to his mental health.  This finding is further supported by a March 2014 report from a vocational expert submitted on the Veteran's behalf.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds a 100 percent rating is warranted from the effective date of service connection for schizoaffective disorder.

IV.  Effective Date for DEA Benefits

For the purposes of DEA benefits, basic eligibility exists if a veteran was discharged from service under conditions other than dishonorable and has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be established; however, they involve factors not applicable here, e.g., the death of a veteran or if a veteran is currently on active duty.  Id.

Above, the Board found that the Veteran is entitled to a 100 percent disability rating for schizoaffective disorder, effective October 18, 2001, which is the effective date of service connection for the disability.  As such, the Board finds that the Veteran has had a permanent and total service-connected disability from this date.  Since eligibility for DEA benefits in this case is predicated on a finding of permanent and total disability, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date of October 18, 2001 for DEA benefits is granted.

V.  Entitlement to Service Connection for Left Knee Gouty Arthritis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the record establishes the Veteran has been diagnosed as having gouty arthritis affecting his left knee.  Thus, the current disability requirement for his service connection claim has been met.

VA treatment records show the Veteran began seeking treatment for swollen feet and ankles in approximately 1987.  This was diagnosed as gout.  VA treatment records further show gout began affecting the Veteran's left knee in approximately 1999.  As gout is a form of arthritis, the Board must consider the presumptive provisions related to chronic diseases.  See 38 C.F.R. § 4.71a, Diagnostic Code 5017; DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 799 (32d ed. 2012).  The Veteran separated from service in December 1973; therefore, service connection cannot be established for left knee gouty arthritis under the presumptive provisions outlined in 38 C.F.R. § 3.307(a)(3) because the condition did not manifest to a compensable degree within one year of the Veteran's separation from service, as it was first noted in approximately 1987 and did not affect the left knee until approximately 1999.  See 38 C.F.R. § 3.309(a).

The Board acknowledges the nexus requirement of a service connection claim can be proven by evidence of a continuity of symptomatology if a chronic disease is diagnosed after separation from service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).  In this case, neither gout nor a left knee disability was noted in service.  Thus, further consideration of the concept known as a continuity of symptomatology is not warranted.

The Veteran's representative has argued the Veteran's left knee gouty arthritis is the result of exposure to gonococcus in service.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 798 (32d ed. 2012) (indicating gonococcus is an individual microorganism of the organism causing gonorrhea).  Service treatment records show the Veteran was treated for "Urethritis, Acute due to Gonococcus" in March 1973.  Yet, there is no evidence that supports this link other than the Veteran's representative's lay assertion, which is insufficient to trigger VA's duty to provide an examination under the McLendon standard, much less grant the Veteran's service connection claim.  See Waters, 601 F.3d at 1278-79 (indicating a conclusory lay assertion of nexus is insufficient to entitle a claimant to provision of VA medical examination); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the preponderance of evidence is against a finding that the Veteran's current left knee gouty arthritis is the result of an in-service injury or disease.  There is no evidence related to gout or a left knee disability in service, and there is no probative evidence of nexus to service for the current disability.  The record also fails to establish service connection for the claimed disability is warranted on a presumptive basis.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claim for left knee gouty arthritis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

ORDER

Entitlement to an effective date prior to October 18, 2001 for service connection for schizoaffective disorder, depressed type, is denied.

Entitlement to a 100 percent schedular rating, effective October 18, 2001, for schizoaffective disorder is granted.

Entitlement to DEA benefits, effective October 18, 2001, is granted.

Entitlement to service connection for left knee gouty arthritis (also claimed as arthralgia) is denied.


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement regarding the March 2016 rating decision that denied service connection for hypertension and a chronic kidney disability, which puts these issues in appellate status.  He has not been issued a statement of the case regarding these issues.  The Board is required to remand the issues of service connection for hypertension and a chronic kidney disability for the issuance of a statement of the case.  See Manlincon, supra; 38 C.F.R. § 19.9(c).

VA also has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  Here, the Board finds the July 2014 VA audiological examination report is inadequate to make an informed decision on the Veteran's service connection claim for bilateral hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The July 2014 VA examiner concluded she was unable to provide a nexus opinion without resorting to speculation because she could not determine the level of noise exposure associated with the Veteran's military occupational specialty based on the abbreviation on his DD-214.  However, as noted by the Veteran's representative, the examination request concedes the Veteran's military occupational specialty has a moderate probability of hazardous noise exposure.  Thus, a new examination is necessary regarding the claim because the July 2014 VA examination report does not incorporate an accurate factual history for the claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the issues of entitlement to service hypertension and a chronic kidney disability.  

2.  Schedule the Veteran for a new VA examination regarding his service connection claim for bilateral hearing loss with an examiner other than the July 2014 VA examiner.  The selected examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss disability is at least as likely as not (a degree of probability of 50 percent or higher) the result of acoustic trauma in service.

The selected examiner must be advised that the Veteran's military occupational specialty has a moderate probability of hazardous noise exposure.  

The examination report must include a complete rationale for any opinion provided.  

3.  Readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


